


OLD MILL CORPORATE CENTER
FIFTH AMENDMENT TO THE LEASE AGREEMENT




THIS AMENDMENT (this “Amendment”) is made and entered into this 6th day of
March, 2014 by and between Old Mill Corporate Center III, LLC and other related
parties (collectively “Lessor”) and Overstock.com, Inc. (“Lessee”).


RECITALS:


A.
Lessee is currently leasing from Lessor floors 1 (with the exception of a data
center consisting of 2,000 square feet, which Lessee is leasing from OMTek,
LLC), 2, 3, 4, 5 and 6, consisting of 128,172 rentable square feet (the “Total
Space”), in the Old Mill Corporation Center III Building located at 6350 South
3000 East, Cottonwood Heights, Salt Lake County, Utah pursuant to a Lease
Agreement dated January 23, 2002 (the “Lease”), as amended and extended pursuant
to four subsequent amendments .



B.
Lessor and Lessee desire to extend the Lease as set forth hereinafter:



    
NOW, THEREFORE, in consideration of their mutual promises and covenants set
forth hereinafter, the parties agree as follows:


1.
Extension of the Lease. The Lease for the Total Space shall be extended through
January 31, 2017.



2.
Base Rent. Base Rent for the Total Space shall be $250,196.60 per month
commencing on July 1, 2015.



3.
Base Rent Escalation. Base Rent shall escalate by three percent (3%) on July 1,
2016 to $257,702.50 per month.



4.
Operating Expenses. Lessee will pay its proportionate share of the Operating
Expenses. The Operating Expenses for 2013 are anticipated at $8.20 per rsf per
year. Lessee shall pay its share of Operating Expenses on a monthly basis.
Operating Expenses will be reconciled annually.



5.
Tenant Improvements. Lessee accepts the space “as-is.”



6.
Parking. Lessee shall have the right to use parking consistent with current
agreements. Lessor retains the right to re-designate the location of parking
within the campus. Parking is by permit only.



7.
Real Estate Commission. Lessor and Lessee warrant that neither party is
represented by an outside real estate broker or agent in connection with this
Fifth Amendment to the Lease. Lessor represents and warrants that it hasn’t paid
any commissions associated with Lessee’s Lease or amendments thereto.



8.
Provisions of Lease. Except as specifically modified by this Fifth Amendment,
all of the provisions of the Lease, as previously amended, shall remain in full
force effect.



IN WITNESS WHEREOF, the parties have executed this Fifth Amendment to Lease
Agreement as of the day and year first above written.
LESSOR:
 
LESSEE:
 
 
 
 
 
Old Mill Corporate Center III, LLC    
 
Overstock.com, Inc.
 
 
 
 
 
By and through its manager,
Old Mill Corporate Center III
Management Corporation
 
 
 
 
 
 
 
 
By
  /s/ Richard M. Beckstrand     
 
By
  /s/ Jonathan E. Johnson III
 
 
 
 
 
Its:
   Manager         
 
Its:
   Executive Vice Chairman



